Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 18, 2020

                                    No. 04-20-00066-CV

                IN THE INTEREST OF A.R., M.R., and K.G.D.R., Children

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-00255
                      Honorable Linda A. Rodriguez, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on March 18, 2020.


                                               _____________________________
                                               Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court